FARMER, J.
We affirm the final order of termination only as to the older children born before 1999. Owing to several procedural irregularities, as well as the failure of the evidence to support the grounds for terminating the mother’s parental rights as to the youngest child, however, we partially reverse the final order. On remand, the trial court shall require the Department to offer the mother a case plan for the youngest child, as well as appropriate services in connection therewith. Meanwhile the court shall stay further proceedings on the Department’s petition to terminate her parental rights as to the youngest child, pending a reasonable opportunity for the mother to perform her obligations under such case plan.
REVERSED.
HAZOURI and MAY, JJ., concur.